 


117 HRES 7 EH: 
U.S. House of Representatives
2021-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
117th CONGRESS 
1st Session 
H. RES. 7 
In the House of Representatives, U. S., 
 
January 3, 2021 
 
RESOLUTION 
 
 
 
Whereas, Alcee L. Hastings, a Representative-elect from the Twentieth District of the State of Florida, has been unable from illness to appear in person to be sworn as a Member of the House, and there being no contest or question as to his election: Now, therefore, be it  That the Speaker, or deputy named by her, is hereby authorized to administer the oath of office to the Honorable Alcee L. Hastings at Fort Lauderdale, Florida, and that such oath be accepted and received by the House as the oath of office of the Honorable Alcee L. Hastings. 
 
Cheryl L. Johnson,Clerk. 
